    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 1 of 36 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
__________________________________________x
GARY CHUTE and TERRY MINSHALL,             :   Civil Action No.
Individually and On Behalf Of All Others   :
Similarly Situated,                        :
                                           :
                           Plaintiffs,     :   CLASS ACTION
                                           :
               vs.                         :
                                           :   COMPLAINT FOR
BLUE APRON HOLDINGS, INC., MATT            :   VIOLATIONS OF THE
SALZBERG, BRADLEY DICKERSON,               :   SECURITIES ACT OF 1933
BENJAMIN C. SINGER, JULIE M.B.             :
BRADLEY, TRACEY BRITT COOL,                :
KENNETH A. FOX, ROBERT P. GOODMAN,         :
GARY R. HIRSHBERG and BRIAN P. KELLEY :
                                           :
                           Defendants.     :
__________________________________________ x   DEMAND FOR JURY TRIAL
     Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 2 of 36 PageID #: 2




        Plaintiffs Gary Chute and Terry Minshall (“Plaintiffs”), on behalf of themselves and all

others similarly situated, allege the following based upon personal knowledge as to their own

acts, and upon information and belief, as to all other matters based on the investigation

conducted by their counsel, which included a review of, inter alia, U.S. Securities and

Exchange Commission (“SEC”) filings by Blue Apron Holdings, Inc. (“Blue Apron” or the

“Company”), press releases and other public statements made by Defendants, media and

analyst reports about the Company and other public information. Plaintiffs believe that

substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                                        INTRODUCTION

        1.     This is a securities class action on behalf of all persons other than Defendants who

purchased or otherwise acquired Blue Apron securities pursuant and/or traceable to the Company’s

initial public offering (“IPO”) on or about June 29, 2017 (the “IPO”), seeking to recover damages

caused by Defendants’ violations of Sections 11, 12(a)(2) and 15 of the Securities Act of 1933 (the

“Securities Act”).

        2.     Blue Apron is a subscription-based, meal-kit delivery service founded in 2012. Blue

Apron sends weekly boxes of pre-portioned ingredients with instructions for cooking meals at

home.

        3.     Blue Apron’s Class A common stock was offered in the IPO, and thereafter traded

on the New York Stock Exchange (“NYSE”) under the ticker symbol “APRN.”

        4.     Blue Apron’s IPO was conducted pursuant to a registration statement (the “IPO

Registration Statement”) and prospectus (the “IPO Prospectus”). In the IPO Registration Statement




                                                  1
     Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 3 of 36 PageID #: 3




and the IPO Prospectus, Defendants made materially false and misleading statements regarding

the Company’s business and its operational and compliance policies.

       5.      In addition, Defendants failed to disclose known material trends that would have a

material impact on net sales or revenues or income from continuing operations, and that would

cause reported financial information not to be necessarily indicative of future operating results. In

particular, Defendants failed to disclose that by the time of the IPO:

               a. Blue Apron was experiencing adverse On-Time In-Full (“OTIF”) performance
                  at its production facilities;

               b. significant delays had materialized in opening and ramping up production at its
                  Linden, New Jersey facility;

               c. these adverse OTIF rates and delays were hindering the Company’s customer
                  retention, and would necessarily delay the Company’s announced plans to add
                  new products, which was essential to gaining new customers and competing
                  effectively in the marketplace; and

               d. that as a result of these adverse OTIF rates and delays, Blue Apron had already
                  decided it would be forced to change its strategic approach for the remainder of
                  2017 by reducing marketing spending until it could address these operational
                  problems and improve its margins and OTIF rates.

       6.      On August 10, 2017, in connection with the release of its second quarter earnings,

Blue Apron revealed it had encountered significant delays associated with ramping up production

in its highly touted new factory in Linden, New Jersey. These pervasive equipment malfunctions

and serious staffing issues at this new factory prevented Blue Apron from attaining full production

capacity at the Linden facility, which was intended to generate more than half of Blue Apron’s

total production.

       7.      These persistent production delays led to further delays in implementing new

product initiatives that Blue Apron had hailed as crucial to customer growth and retention.

Production delays also meant that the Company was forced to reduce the amount it spent on


                                                 2
      Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 4 of 36 PageID #: 4




marketing, since it did not make sense to add new customers it could not service. Blue Apron also

revealed in August 2017 that it was experiencing poor OTIF rates across its production locations,

which threatened Blue Apron’s ability to attract and retain customers.

        8.     Following this news, Blue Apron’s share price fell $1.10, or more than 17%, to

close at $5.14 per share on August 10, 2017.

        9.     Blue Apron’s stock price continued to slide into November 2017, as additional

disclosures revealed to the market the full extent of Blue Apron’s pre-existing ongoing production

struggles, and the implications they had on Blue Apron’s business. By November 7, 2017, Blue

Apron’s share price had fallen to $3.05, nearly 70% below the IPO price.

        10.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiffs and the other Class members have

suffered significant losses and damages.

                                JURISDICTION AND VENUE

        11.    The claims alleged herein arise under §§11, 12(a)(2) and 15 of the 1933 Act, 15

U.S.C. §§77k, 771(a)(2) and 77o.

        12.    This Court has subject matter jurisdiction under 28 U.S.C. §1331 and Section 21D

of the Securities Act (15 U.S.C. § 77v).

        13.    Venue is proper in this District under Section 21D of the Securities Act (15 U.S.C.

§ 78aa) and 28 U.S.C. §1391(b), as a significant portion of Defendants’ actions took place in this

District.

        14.    In connection with the acts alleged herein, Defendants directly or indirectly used

the means and instrumentalities of interstate commerce, including but not limited to the mails,

interstate telephone communications, and the facilities of the national securities markets.



                                                 3
     Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 5 of 36 PageID #: 5




                                             PARTIES

       15.     Plaintiff Gary Chute purchased Blue Apron securities pursuant and/or traceable to

the IPO, and was damaged upon the revelation of the alleged corrective disclosures.

       16.     Plaintiff Terry Minshall purchased Blue Apron securities pursuant and/or traceable

to the IPO, and was damaged upon the revelation of the alleged corrective disclosures.

       17.     Defendant Blue Apron Holdings, Inc. is the issuer in the IPO. Blue Apron Holdings,

Inc. was incorporated in Delaware on December 22, 2016 as part of a corporate reorganization

whereby Blue Apron, LLC (formerly Blue Apron, Inc.) – which began operations in 2012 –

became a wholly-owned subsidiary of Blue Apron Holdings, Inc. Blue Apron Holdings, Inc., and

its subsidiaries, are collectively referred to herein as “Blue Apron”, or the “Company”.

       18.     At the time of the IPO, Blue Apron maintained principal executive offices at 5

Crosby Street, New York, New York 10013. At all relevant times since approximately October

2017, Blue Apron has maintained its principal executive offices at 40 West 23rd Street, New York,

New York. Blue Apron’s shares trade on the NYSE under the ticker symbol “APRN.”

       19.     Defendant Matt Salzberg (“Salzberg”) is a co-founder of Blue Apron and served as

its President and Chief Executive Officer (“CEO”) until November 2017, when he resigned as

CEO and became executive chairman. He also has been a director of the Company since its

inception. Salzberg participated in preparing the IPO Prospectus, and signed or authorized the

signing of the IPO Registration Statement.

       20.     Defendant Bradley Dickerson (“Dickerson”) is currently Blue Apron’s President

and Chief Executive Officer. Dickerson joined the Company in February 2016, and has served as

President and CEO since November 2017, when he replaced Salzberg. Dickerson participated in




                                                4
     Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 6 of 36 PageID #: 6




preparing the IPO Prospectus, and signed or authorized the signing of the IPO Registration

Statement.

       21.     Defendant Benjamin C. Singer (“Singer”) served at all relevant times as the

Company’s Secretary and general counsel. Singer participated in preparing the IPO Prospectus,

and signed or authorized the signing of the IPO Registration Statement.

       22.     Defendant Julie M.B. Bradley (“Bradley”) has been a Director of Blue Apron since

November 2015, and is a member of the audit committee and compensation committee. Bradley

participated in preparing the IPO Prospectus, and signed or authorized the signing of the IPO

Registration Statement.

       23.     Defendant Tracy Britt Cool (“Cool”) has been a Director of Blue Apron since

January 2017, and is a member of its audit committee and nominating and corporate governance

committee. Cool participated in preparing the IPO Prospectus, and signed or authorized the signing

of the IPO Registration Statement.

       24.     Defendant Kenneth A. Fox (“Fox”) has been a Director of Blue Apron since April

2014, and is a member of its audit committee. Fox participated in preparing the IPO Prospectus,

and signed or authorized the signing of the IPO Registration Statement.

       25.     Defendant Robert P. Goodman (“Goodman”) has been a Director of Blue Apron’s

Board since November 2015, and is a member of the compensation committee. Goodman

participated in preparing the IPO Prospectus, and signed or authorized the signing of the IPO

Registration Statement.

       26.     Defendant Gary R. Hirshberg (“Hirshberg”) has been a Director of Blue Apron’s

Board since October 2016, and is a member of its compensation committee and nominating and




                                                5
     Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 7 of 36 PageID #: 7




corporate governance committee. Hirshberg participated in preparing the IPO Prospectus, and

signed or authorized the signing of the IPO Registration Statement.

        27.    Defendant Brian P. Kelley (“Kelley”) has been a Director of Blue Apron’s Board

since April 2017, and is a member of the nominating and corporate governance committee. Kelley

participated in preparing the IPO Prospectus, and signed or authorized the signing of the IPO

Registration Statement.

        28.    The Defendants referenced above in ¶¶ 19-27 are sometimes referred to herein as

the “Individual Defendants.”

                                        BACKGROUND

        29.    Blue Apron is a subscription-based, meal-kit delivery service founded in 2012.

        30.    Blue Apron’s meal kits are available to customers through a weekly subscription

service. Every week, the Company creates a number of recipes and customers select which recipes

they want to receive. The Company delivers meal kits containing the recipes, along with pre-

portioned ingredients required to cook them.

        31.    Blue Apron has grown exponentially since its 2012 founding. By August 2013, the

Company was delivering 100,000 meals per month. That number rose to 500,000 by March 2014;

to 1 million by November 2014; to 3 million by June 2015, when the Company began shipping to

the entire contiguous United States; to 5 million by October 2015; and to 8 million by October

2016.

        32.    To grow this quickly, the Company has spent aggressively and scaled its operations

upwardly very rapidly. It opened a fulfillment center in early 2014 in Richmond, California;

another fulfillment center, ten times as large, in December 2014 in Jersey City, New Jersey; and a

third fulfillment center in June 2015 in Arlington, Texas.


                                                 6
     Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 8 of 36 PageID #: 8




       33.     In 2016, Blue Apron started building new fulfillment centers in Linden, New Jersey

and Fairfield, California. Blue Apron announced these two new fulfillment centers in a press

release on February 6, 2017, which stated that the Company was “expanding its fulfillment

operations in New Jersey with the opening of a new 495,000 square foot fulfillment center in

Linden,” explaining as follows:

               We’re excited to be expanding our presence in New Jersey and
               bringing full- time jobs to the Linden community. Our new
               fulfillment center will help improve the efficiency and capacity of
               our operations to meet strong customer demand,” said Matt
               Salzberg, Blue Apron co-founder and CEO.

               The Linden facility will be outfitted with state-of-the-art technology
               and a variety of employee amenities. The fulfillment center is
               currently under construction and is slated to officially open for
               production later this year.

       34.     On March 31, 2017, Blue Apron filed a draft registration statement and preliminary

prospectus. The registration statement was subsequently amended several times.

       35.     In the Company’s amended preliminary prospectus, filed on June 19, 2017, the

Company was marketing 30 million shares, and “estimated that the initial public offering price per

share will be between $15.00 and $17.00.” This would have raised $450–$510 million, and valued

the Company at approximately $3.2 billion. Investors were not enthusiastic, however, and the

Company had to reduce its offering price to $10 per share.

       36.     The final amended registration statement was filed and declared effective on June

28, 2017 (collectively, the “IPO Registration Statement”). The final prospectus (the “IPO

Prospectus”) was filed on June 29, 2017.

       37.     On July 5, 2017, Blue Apron completed its IPO, selling 30 million shares of Class

A common stock at $10.00 per share. The Company received approximately $278 million in net

proceeds from this IPO.

                                                 7
     Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 9 of 36 PageID #: 9




       38.     Unbeknownst to the investing public, however, Blue Apron was struggling with

operational issues far beyond what investors were being told at the time of the IPO. Blue Apron’s

rapid growth had created significant problems that forced Blue Apron to slow its growth and limit

its marketing efforts until it could address its operations problems. Blue Apron also continued

scaling its operations upward and trying to develop more advanced manufacturing capabilities that

would allow it to offer more flexible product offerings.

         FALSE AND MISLEADING STATEMENTS IN THE IPO DOCUMENTS

       39.     The IPO Registration Statement and IPO Prospectus were materially false and

misleading in that they failed to “provide such other information that the registrant believes to be

necessary to an understanding of its financial condition, changes in financial condition and results

of operations”, and to “[d]escribe any known trends or uncertainties that have had or that the

registrant reasonably expects will have a material favorable or unfavorable impact on net sales or

revenues or income from continuing operations,” as mandated by Item 303 of Regulation S-K (17

C.F.R. §229.303), and the SEC’s related interpretive releases thereto.

       40.     The Instructions to Item 303 further require that the Management’s Discussion and

Analysis of Financial Condition and Results of Operations “shall focus specifically on material

events and uncertainties known to management that would cause reported financial information

not to be necessarily indicative of future operating results or of future financial condition.”

       41.     In violation of this requirement, Defendants failed to disclose known material

trends that would have a material impact on net sales or revenues or income from continuing

operations, and that would cause reported financial information not to be necessarily indicative of

future operating results, including that:

               a. Blue Apron was experiencing adverse OTIF performance at its production
                  facilities;


                                                  8
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 10 of 36 PageID #: 10




              b. significant delays already had materialized in opening and ramping up
                 production at its Linden, New Jersey facility;

              c. these adverse OTIF rates and delays were hindering the Company’s customer
                 retention and would necessarily delay the Company’s announced plans to add
                 new products, which was essential to gaining new customers and competing
                 effectively in the marketplace; and

              d. that as a result of these adverse OTIF rates and delays, Blue Apron had already
                 decided it would be forced to change its strategic approach for the remainder of
                 2017 by reducing marketing spending until it could address these operational
                 problems and improve its margins and OTIF rates.

       42.    Instead, the IPO Prospectus claimed the Company’s value proposition for

stockholders had three components: “Scale and Growth,” “Attractive and improving margins,” and

“Unit economics”. The IPO Prospectus also falsely claimed that, “[a]s we have continued to scale

our business, grow our direct supplier relationships, and introduce increased automation into our

fulfillment centers, we have become more cost efficient.”

       43.    With respect to the Company’s fulfillment centers, the IPO Prospectus stated:

              We are completing the build out of a new fulfillment center in
              Linden, New Jersey, which we have recently begun to utilize, and
              have entered into a lease for another new fulfillment center in
              Fairfield, California, which is currently under construction. Upon
              completion of the build out, the new fulfillment center in Linden,
              New Jersey will occupy approximately 495,000 square feet of space
              pursuant to a lease expiring in August 2026 with an option to extend
              the term for two consecutive five-year periods. The new fulfillment
              center in Fairfield, California will occupy approximately 431,000
              square feet of space pursuant to a lease expiring 126 months after
              the commencement date, which expiration is currently estimated to
              be in early 2028, with an option to extend the term for two
              consecutive five-year periods. Upon completion of our new
              fulfillment centers in Linden, New Jersey and Fairfield, California,
              we anticipate that such fulfillment centers, together with our
              Arlington, Texas fulfillment center, will comprise our primary
              fulfillment operations for the foreseeable future.


                                               9
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 11 of 36 PageID #: 11




       44.     This statement was false and misleading because it discussed the progress of

construction at the Linden fulfillment center, and claimed that the Company had “recently begun

to utilize” it, creating the misimpression that construction and operational improvements at Linden

were proceeding on schedule, but failed to disclose that Blue Apron was already experiencing

adverse OTIF rates, and significant delays had already materialized in opening and ramping up

production at the Linden facility.

       45.     The IPO Prospectus also stated:

               If we do not have sufficient fulfillment capacity or experience
               problems or delays in fulfilling orders, our customers may
               experience delays in receiving their meal deliveries, which could
               harm our reputation and our customer relationships and could
               materially adversely affect our business, financial condition and
               operating results.

                                                 ***

               We have designed and built our own fulfillment center
               infrastructure, including customizing third-party inventory and
               package handling software systems, which is tailored to meet the
               specific needs of our business. Furthermore, we are expanding the
               use of automated production equipment and processes in our existing
               fulfillment centers and are incorporating automated production
               equipment and processes into our new Linden, New Jersey
               fulfillment center that we are in the process of building out. As we
               continue to add capacity, capabilities and automated production
               equipment and processes to our fulfillment centers, our fulfillment
               operations will become increasingly complex and challenging. Any
               failure to hire, train or retain employees capable of operating our
               fulfillment centers could materially adversely affect our business,
               financial condition and operating results. We also may be unable to
               procure and implement automated production equipment and
               processes on a timely basis, and they may not operate as intended or
               achieve anticipated cost efficiencies. For example, suppliers could
               miss their equipment delivery schedules, new production lines and
               operations could improve less rapidly than expected, or not at all, the
               equipment or processes could require longer design time than
               anticipated or redesigning after installation, and new production
               technology may involve equipment and processes with which we are

                                                 10
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 12 of 36 PageID #: 12




               not fully experienced. Difficulties we experience in automating our
               fulfillment processes could impair our ability to reduce costs and
               could materially adversely affect our business, financial condition
               and operating results.

       46.     The IPO Prospectus also stated:

               Developing and launching new product offerings or enhancements
               to our existing product offerings involves significant risks and
               uncertainties, including risks related to the reception of such product
               offerings by our existing and potential future customers, increases in
               operational complexity, unanticipated delays or challenges in
               implementing such offerings or enhancements, increased strain on
               our operational and internal resources (including an impairment of
               our ability to accurately forecast demand and related supply) and
               negative publicity in the event such new or enhanced product
               offerings are perceived to be unsuccessful. We have scaled our
               business rapidly, and significant new initiatives have in the past
               resulted in, and in the future may result in, operational challenges
               affecting our business.

       47.     These statements were false and misleading because they portrayed these risks as

purely hypothetical, but failed to disclose that:

               a. Blue Apron was already experiencing adverse OTIF rates;

               b. significant delays had already materialized in opening and ramping up
                  production at the Linden facility; and

               c. as a result, the specified risks such as “problems or delays in fulfilling orders”
                  and “operational challenges” and a failure to “achieve anticipated cost
                  efficiencies” had already materialized and were, in fact, “materially adversely
                  affect[ing] our business,” not merely “in the past” but also at present and
                  continuing into the foreseeable future.

       48.     The IPO Prospectus stated that Blue Apron was focused on launching its new

Linden fulfillment center, and on launching its planned product expansion, and that it therefore

expected operating expenses to decrease in the second quarter of 2017:

               In the second quarter of 2017, we expect to invest significantly less
               in marketing compared to the first quarter of 2017 due to the
               seasonal factors discussed above, the ongoing operational effort


                                                    11
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 13 of 36 PageID #: 13




                 associated with launching our new fulfillment center in Linden, New
                 Jersey, and our planned product expansion to offer greater flexibility
                 in recipes. As a result, while we expect significant year- over-year
                 net revenue growth from the second quarter of 2016 to the second
                 quarter of 2017, we anticipate that our quarterly net revenue in the
                 second quarter of 2017 will be modestly lower than the seasonally
                 high level of net revenue in the first quarter of 2017, which decline
                 will be more than offset by a reduction in our operating expenses,
                 including a significant planned reduction in our marketing expenses
                 due to our seasonal marketing strategies.

        49.      This statement was false and misleading because it discussed the Company’s

“ongoing operational effort associated with launching our new fulfillment center in Linden, New

Jersey, and our planned product expansion to offer greater flexibility in recipes”, but failed to

disclose that:

                 a. Blue Apron was already experiencing adverse OTIF rates;

                 b. significant delays had already materialized in opening and ramping up
                    production at the Linden facility;

                 c. the already-materialized adverse OTIF rates and delays at Linden would
                    necessarily delay the Company’s “planned product expansion”; and

                 d. because of the already-materialized adverse OTIF rates and delays at Linden,
                    Blue Apron had already decided it would be forced to change its strategic
                    approach for the remainder of 2017 by reducing marketing spending—not
                    merely as part of “seasonal marketing strategies” but because it needed to
                    address these already materialized operational problems.

        50.      The IPO Prospectus stated that part of Blue Apron’s growth strategy was to “expand

our core product to fit more lifestyles,” explaining as follows:

                 As we expand our operational capabilities, increase the automation
                 in our fulfillment centers, and grow our supplier network, we plan
                 to expand our core product by offering greater flexibility in the
                 number of recipes per order and greater diversity in the number of
                 recipes from which customers may choose. In the future, we may
                 introduce similar flexibility for wine. We are developing product


                                                  12
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 14 of 36 PageID #: 14




                expansion initiatives to fit the lifestyles of a broader customer set in
                order to continue to expand our addressable market and drive greater
                satisfaction among current customers, thereby increasing their
                Average Order Value and rate of Repeat Orders.

        51.     This statement was false and misleading because Defendants claimed that the

Company was “expand[ing] our operational capabilities” and “developing product expansion

initiatives”, but failed to disclose that:

                a. Blue Apron’s operational capabilities were actually worsening because the
                   Company was already experiencing adverse OTIF rates;

                b. significant delays had already materialized in opening and ramping up
                   production at the Linden facility; and

                c. the adverse OTIF rates and delays at Linden, which already had materialized,
                   necessarily would delay the Company’s “product expansion initiatives.”

        52.     The IPO Prospectus also stated that Blue Apron was already in the process of

introducing new products, which would help increase the Company’s sales and profits:

                We are currently in the process of introducing additional product
                expansions to increase both customer flexibility (the ability to select
                greater or fewer recipes per Order) and the number of recipe options
                (the ability to choose from a greater number of recipes each week).
                We expect that this product expansion will favorably impact our
                cumulative net revenue per Customer.

        53.     This statement was false and misleading because the already-materialized adverse

OTIF rates and delays at Linden were necessarily delaying any “additional product expansions,”

and therefore Defendants had no reasonable basis to “expect that this product expansion will

favorably impact our cumulative net revenue per Customer” until after the OTIF rates and delays

at Linden could be addressed.

        54.     With respect to the Company’s ability to fulfill orders and achieve operational

efficiencies, the IPO Prospectus stated as follows:

                                                  13
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 15 of 36 PageID #: 15




                Our strategic investments in our fulfillment center operations will
                significantly impact our ability to continue to grow our business,
                introduce new products, increase variety to customers, and create
                efficiencies in our cost structure. We have made significant
                investments to scale our operations and support the growth of our
                business, and we plan to continue this investment. In the near term,
                we plan to further invest in equipping our fulfillment centers with
                automated portioning and packaging equipment, which we believe
                will increase our operational efficiency.

        55.     This statement was false and misleading because it stated that the Company had

invested in “automated portioning and packaging equipment”, and suggested that the Company

therefore had a reasonable basis to believe that “further” investments would “increase our

operational efficiency”, but it failed to disclose that:

                a. Blue Apron’s operational efficiency was actually worsening because the
                   Company was already experiencing adverse OTIF rates as well as significant
                   delays in opening and ramping up production at the Linden facility; and

                b. Defendants therefore had no reasonable basis to project that the Company’s
                   operational efficiency would increase in the near term.

                              THE TRUTH BEGINS TO EMERGE

        56.     On August 10, 2017, Blue Apron announced its results for the second quarter of

2017, issuing a press release, holding an earnings call, and filing its quarterly report on Form 10-

Q for the quarter ended June 30, 2017. This announcement shocked investors by revealing that

Blue Apron’s highly touted new fulfillment center in Linden, New Jersey, which, according to the

IPO Prospectus, was supposed to be “outfitted with state-of-the-art technology” and “help improve

the efficiency and capacity of our operations to meet strong customer demand,” had run into

“unexpected complexities and costs . . . . which are adversely affecting our revenue expectations,

the rollout of our new product offerings, and our ability to acquire and retain new customers.”




                                                   14
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 16 of 36 PageID #: 16




       57.       In discussing these results, Defendant Salzberg revealed the following on the

earnings call:

                 Another factor that impacted the second quarter was the timing of
                 our product expansion. As you know, we are currently in the process
                 of rolling out significant changes to our infrastructure both from an
                 operational and technological perspective to allow us to offer a more
                 diverse and personalized product assortment to our customers. The
                 reality is, we are behind on this work and that delay impacted our
                 second quarter results as well as our near-term outlook, which Brad
                 will review shortly.

                 Much of the delay is related to the launch of our Linden fulfillment
                 center, the newest and most automated facility in our network.
                 Linden shipped its first delivery on May 15th, but in the second
                 quarter still only represented approximately 3% of our network’s
                 national volume. As we have moved into the third quarter, we are
                 transitioning more volume from our older Jersey City center to
                 Linden, and Linden will represent a larger percentage of our national
                 volume in the back half of the year. During this ramp phase, Linden
                 will be operating at a significantly worse margin than our other
                 centers; however, we still believe that Linden will ultimately
                 become our most efficient center when fully scaled.

                 The delay is related to experiencing greater operational complexity
                 than we initially planned for.

       58.       Defendant Salzberg also revealed that the Company’s OTIF rates had been

worsening:

                 [We are seeing worse OTIF rates] which impacts – and OTIF, since
                 we haven’t used that metric a lot publicly, just so you guys know is
                 on-time in full, and the way we think about that, it’s about delivering
                 on-time to the customer, and by in full we mean 100% order
                 completeness.

                 So, a missing ingredient would impact, a mis-pick would impact
                 that, and that’s actually one of the biggest challenges right now on
                 our OTIF rates, because so much of the process in our fulfillment
                 centers is brand new and the change management associated with

                                                   15
   Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 17 of 36 PageID #: 17




              training thousands of employees and managers on the new process
              and getting process compliance is just taking us a little bit longer
              than we had previously anticipated. This is the most ambitious
              organizational change we’ve made. So, when those OTIF rates are
              suffering, they also impact the order frequency and cadence of those
              new customers as well. And so, one of the reasons that we are
              choosing to pull back on marketing in the back half of the year is
              because we are focused on only generating incredible returns on our
              marketing and when we see drivers in that equation move, we act in
              terms of managing the business as rapidly as we can, and so that’s
              the impact there.

       59.    In response to an analyst question, Defendant Salzberg ultimately admitted that the

OTIF problems were not limited to Linden:

              So we have seen impact on our OTIF rates across all of our centers
              because of the roll out of our new infrastructure. That being said, it
              is most pronounced in Linden, which is just very newly being
              ramped right now and it is the most automated and advanced center
              with the most new people and infrastructure. So there is more impact
              in Linden then there is in the rest of the country.

       60.    Defendant Salzberg further admitted during the earnings call that the OTIF metric

was incredibly important to the Company’s business:

              We are hyper-focused on maintaining strong performance on
              metrics like on- time in-full, or OTIF, to ensure seamless customer
              experiences and will be more deliberate in expanding our offerings
              to customers with the current performance levels. We know lower
              than average OTIF scores directly impact our customer lifetime
              values, especially for customers early in their lifecycle with us, and
              we have seen some impact as part of this rollout. Since margins and
              OTIF are both drivers of customer lifetime value, when they are
              impacted it affects the returns on our acquisition marketing as well.
              The interconnectedness of these drivers ultimately flows through to
              growth and financial performance.

       61.    As Defendant Dickerson further elaborated:



                                               16
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 18 of 36 PageID #: 18




               [T]he delays that we’ve been having in our product expansion are
               impacting our ability on the acquisition side to drive incremental
               revenue through new customers because obviously those offerings
               are very, very important to attract new customers, as Matt had talked
               about. So, that is part of the impact.

               Obviously the challenges in rolling out our product offerings,
               specifically challenges in rolling out the Linden facility impacting
               our OTIF rates also causes some short term concerns with our
               customer engagement and retention. Specifically, as Matt
               mentioned, in newer customers also. That is obviously part of the
               back half of the year guidance….

                                               ***

               It’s really hard to kind of separate how much of this was due to the
               delay in rollout and the impact of OTIF rates versus the pullback in
               marketing to some degree, because they’re all kind of
               interconnected to some degree, but I would say that they probably
               all play a relatively important part of this revenue guidance in the
               back half of the year with the marketing call down probably, I would
               say, being the most significant piece of it, but I don’t want to
               understate the impact of the delay in rolling out our product
               expansion and also the OTIF rates, which are very, very important.

       62.     Due in part to the Linden delays, and the broader OTIF problems, Blue Apron’s

revenues and customer numbers actually declined. In the first quarter of 2017, Blue Apron had

1.04 million customers, 4.3 million orders, and $244.1 million in revenue. In the second quarter,

however, it had only 943,000 customers, 4.0 million orders, and $238.1 million in revenue.

       63.     Defendants knew these operational challenges and associated expenses would

become worse in the third quarter of 2017. According to Defendant Dickerson, the “majority of

the operational pressure is expected in the third quarter as we fully transition from our existing

Jersey City center to our new Linden center and increase the velocity of our current product

expansion efforts nationally across all our fulfillment centers.” Blue Apron’s Form 10-Q for


                                                17
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 19 of 36 PageID #: 19




second quarter of 2017 confirmed this, stating that Blue Apron “expect[ed] increased expenses

driven by the ongoing launch of new infrastructure to support our product expansion initiatives,

including the launch of our new Linden, New Jersey fulfillment center, to continue throughout the

remainder of 2017.”

       64.     Moreover, Defendant Dickerson stated during the earnings call that Blue Apron had

been forced to change its “strategic approach in managing the business for the remainder of 2017,”

stating as follows:

               As Matt mentioned earlier, we are working through unexpected
               complexities and costs that have arisen with the ongoing launch of
               our Linden facility as well as our current product expansion
               initiatives. These complexities have arisen within the last month as
               we continue to transfer more and more volume from our existing
               center in Jersey City to our new center in Linden. Currently, our
               Linden center is approaching the volumes of our other existing
               centers compared to minimal volume in the second quarter.

               In addition to the significant impact to our near-term labor costs
               included in cost of goods sold, these issues are also having a
               meaningful impact to our revenue expectations as the delays in
               rolling out our new product offerings create headwinds to
               acquisition of new customers and challenges around on- time in full
               rates impact retention of newer customers. This recent operational
               development and its expected near-term effect on net revenue and
               cost of goods sold, in addition to the smaller raise of capital in our
               IPO than originally anticipated, has changed our strategic approach
               in managing the business for the remainder of 2017.

               As Matt mentioned, the interconnectedness of cost of goods sold and
               on-time in- full and their effects on marketing efficiency are
               important drivers of financial performance. Because of these factors,
               we will be reducing our marketing spend in the back half of the year
               which will in turn have an obvious additional impact to the
               company’s top-line growth.




                                                18
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 20 of 36 PageID #: 20




       65.     Defendant Salzberg summarized how the Linden delays and broader OTIF

problems had forced Blue Apron to change its strategic approach, stating as follows:

               the launch of Linden, in particular, has caused our on-time in full
               rates to be lower than where we are comfortable with, which is why
               we are delaying some of that launch and taking it a little more
               deliberately because we’re focused on making sure that all of our
               customers have seamless customer experiences. And so when our
               OTIF rates are worse than we would like, it does impact early
               customer lifecycle, lifetime value somewhat, and that is one of the
               reasons why we are being more conservative on acquiring customers
               during this back half of the year while we are working through
               completing the launch in a high quality way so that all of our
               customers always get an incredible experience from Blue Apron.

       66.     The factors Defendants Dickerson and Salzberg cited as chief reasons for changing

Blue Apron’s strategic approach, adverse OTIF rates and persistent delays in opening and ramping

up the Linden facility, both were present at the time of the IPO. As such, the Company must have

changed its strategic approach when it was experiencing the OTIF issues and Linden delays

leading up to the IPO, not just in August when the Company first revealed the ongoing issues.

       67.     As a result of the change in strategic approach, Blue Apron had to issue guidance

for the remainder of the year significantly below what analysts and the market had been led to

expect. Blue Apron now expected between $380-400 million in revenue, and a net loss of $121-

128 million, in the second half of 2017. In the IPO Prospectus, Blue Apron had stated that its

“projected remaining capital expenditures are expected to amount to approximately $100.0 million

to $180.0 million in the aggregate for 2017 and 2018.” During the earnings call, however,

Defendant Salzberg disclosed that it had decreased to $75 million to $115 million, in part, because

given the problems with OTIF, the delays at Linden, and the lack of growth in customers, Blue

Apron no longer saw an urgent need to complete its planned new fulfillment center in Fairfield,

California.

                                                19
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 21 of 36 PageID #: 21




       68.     Blue Apron stock dropped $1.10 per share, or over 17%, to close at $5.14 per share

on August 10, 2017, a 50% drop from the IPO price.

       69.     On October 18, 2017, Blue Apron filed a Form 8-K with the SEC, and announced

that it had eliminated 6% of its workforce in a “company-wide realignment of personnel to support

its strategic priorities.” According to Defendant Salzberg, the layoffs “flowed from the

roadmapping and reprioritization exercise that we recently undertook[.]”

       70.     On November 2, 2017, Blue Apron announced its results for the third quarter of

2017, issuing a press release, holding an earnings call, and filing its quarterly report on Form 10-

Q for the quarter ended September 30, 2017. Among other things, Blue Apron reported that it had

completed its most recent product expansion, and fully transitioned product volumes to its newly

launched east coast fulfillment center in Linden, New Jersey, and that it had decided not to build

out its planned fulfillment center in Fairfield, California.

       71.     Blue Apron’s stock price plummeted 18.6%, from $4.67 per share on November 1,

2017 to close at $3.80 per share on November 2, 2017.

       72.     By November 29, 2017, Blue Apron stock had dropped below $3 per share—70%

below its IPO price.

       73.     On November 30, 2017, after the market closed, Blue Apron announced that

Defendant Salzberg had stepped down from his role as President and CEO, and that Defendant

Dickerson had taken his place.



                               CLASS ACTION ALLEGATIONS

       74.     Plaintiffs bring this action as a class action under CPLR §§901(a) and 902,

individually and on behalf of all those who purchased or otherwise acquired Blue Apron securities



                                                  20
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 22 of 36 PageID #: 22




pursuant and/or traceable to the IPO. Excluded from the Class are Defendants, the officers and

directors of the Company at all relevant times, members of their immediate families and their legal

representatives, heirs, successors, or assigns, and any entity in which Defendants have or had a

controlling interest.

        75.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Blue Apron securities were actively traded on the

NYSE. While the exact number of Class members is unknown at this time, and can be ascertained

only through appropriate discovery, Plaintiffs believe there are hundreds or thousands of members

in the proposed Class. Record owners and other members of the Class may be identified from

records maintained by Blue Apron, or its transfer agent, and may be notified of the pendency of

this action by mail, using the form of notice similar to that customarily used in securities class

actions.

        76.     Plaintiffs’ claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        77.     Plaintiffs will fairly and adequately protect the interests of the members of the

Class, and have retained counsel competent and experienced in class and securities litigation.

Plaintiffs have no interests antagonistic to or in conflict with those of the Class.

        78.     Common questions of law and fact exist as to all members of the Class, and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                a. Whether Defendants violated the Securities Act;

                b. Whether Defendants participated in and pursued the wrongful activities
                   complained of herein;


                                                  21
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 23 of 36 PageID #: 23




               c. Whether the Prospectus and Registration Statement issued in connection with
                  the IPO were materially false and misleading, or omitted to state material facts
                  about Blue Apron;

               d. Whether Defendants acted with due care in misrepresenting or omitting to state
                  material information concerning Blue Apron; and

               e. The extent of damages sustained by members of the Class, and the appropriate
                  measure of damages.

       79.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       80.     Defendants have acted on grounds generally applicable to the Class with respect to

the matters complained of herein, thereby making appropriate the relief sought herein with respect

to the Class as a whole; and

       81.     The questions of law or fact common to the Class predominate over any questions

affecting individual members of the Class, such that a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy. There will be no difficulty in

managing this action as a class action.

                                            COUNT I

                        For Violation of Section 11 of the Securities Act
                                    Against All Defendants

       82.     Plaintiffs repeat and incorporate each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.




                                                 22
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 24 of 36 PageID #: 24




       83.     This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §77k,

on behalf of the Class, against all Defendants.

       84.     The Registration Statement for the IPO was inaccurate and misleading, contained

untrue statements of material facts, omitted to state other facts necessary to make the statements

made not misleading, and omitted to state material facts required to be stated therein.

       85.     Blue Apron is the registrant for the IPO. Individual Defendants named herein were

responsible for the contents and dissemination of the Registration Statement.

       86.     As issuer of the shares, Blue Apron is strictly liable to Plaintiffs and the Class for

the misstatements and omissions.

       87.     None of the Individual Defendants named herein made a reasonable investigation,

or possessed reasonable grounds for the belief that the statements contained in the Registration

Statement were true and without omissions of any material facts and were not misleading.

       88.     By reasons of the conduct herein alleged, each Individual Defendant violated,

and/or controlled a person who violated Section 11 of the Securities Act.

       89.     Plaintiffs acquired Blue Apron securities pursuant and/or traceable to the

Registration Statement for the IPO.

       90.     Plaintiffs and the Class have sustained damages. The value of Blue Apron securities

has declined substantially due to Defendants’ violations.


                                            COUNT II

                     For Violation of Section 12(a)(2) of the Securities Act
                                    Against All Defendants

       91.     Plaintiffs repeat and incorporate each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.


                                                  23
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 25 of 36 PageID #: 25




       92.     This Count is brought pursuant to Section 12(a)(2) of the Securities Act, 15 U.S.C.

§771(a)(2), on behalf of the Class, against all defendants.

       93.     This Count does not sound in fraud. Plaintiffs do not allege that the Individual

Defendants had scienter or fraudulent intent, which are not elements of a Section 12(a)(2) claim.

       94.     By means of the defective Prospectus, Defendants were sellers and offerors and/or

solicitors of purchasers of Blue Apron common stock to Plaintiffs and the other members of the

Class for the benefit of themselves and their associates.

       95.     The Prospectus contained untrue statements of material fact and concealed and

failed to disclose material facts, as detailed above. Defendants owed Plaintiffs and the other

members of the Class who purchased or acquired Blue Apron shares pursuant to the Prospectus,

the duty to make a reasonable and diligent investigation of the statements contained in the

Prospectus to ensure that such statements were true, and that there was no omission to state a

material fact required to be stated in order to make the statements contained therein not misleading.

Defendants, in the exercise of reasonable care, should have known of the misstatements and

omissions contained in the Prospectus as set forth above.

       96.     Plaintiffs did not know, nor in the exercise of reasonable due diligence could have

known, of the untruths and omissions contained in the Prospectus at the time Plaintiffs acquired

Blue Apron shares.

       97.     Less than one year has elapsed between the time that plaintiff discovered, or

reasonably could have discovered, the facts upon which this claim is based, and the time that

plaintiff filed this allegation of violations of §12(a)(2) of the Securities Act. Less than three years

has elapsed between the time that the securities upon which this Count is brought were offered to

the public and the time plaintiff filed this claim.



                                                  24
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 26 of 36 PageID #: 26




       98.     By reason of the conduct alleged herein, defendants violated Section 12(a)(2) of the

Securities Act. As a direct and proximate result of such violations, Plaintiffs and the other

members of the Class who purchased or acquired Blue Apron shares pursuant to the Prospectus,

sustained substantial damages.

       99.     Accordingly, Plaintiffs and the other members of the Class who hold the Blue

Apron shares issued pursuant to the Prospectus have the right to rescind and recover the

consideration paid for their shares, and hereby tender their shares to the Defendants sued herein.

Class members who have sold their shares seek damages to the extent permitted by law.

                                           COUNT III

                        For Violation of Section 15 of the Securities Act
                              Against the Individual Defendants


       100.    Plaintiffs repeat and incorporate each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

       101.    Individual Defendants, by virtue of their offices, directorships, and specific acts,

were, at the time of the wrongs alleged herein, and as set forth herein, controlling persons of Blue

Apron within the meaning of Section 15 of the Securities Act. Individual Defendants had the power

and influence, and exercised the same, to cause Blue Apron to engage in the acts described herein.

       102.    Individual Defendants’ positions made them privy to, and provided them with,

actual knowledge of the material facts concealed from Plaintiffs and the Class.

       103.    By virtue of the conduct alleged herein, the Individual Defendants are liable for the

aforesaid wrongful conduct, and are liable to Plaintiffs and the Class for damages suffered.




                                                 25
    Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 27 of 36 PageID #: 27




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under

Federal Rule of Civil Procedure 23, and certifying Plaintiffs as Class Representatives;

       B.      Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

reason of the acts and transactions alleged herein;

       C.      Awarding Plaintiffs, and the other members of the Class, prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

       Plaintiffs hereby demand a trial by jury.



 Dated: October 2, 2020                                 LAW OFFICES OF CURTIS V. TRINKO



                                                        By:        /s/ Curtis V. Trinko______

                                                                 CURTIS V. TRINKO, Esq.

                                                        39 Sintsink Drive West, 1st Floor
                                                        Port Washington, New York 11050
                                                        Telephone: (212) 490-9550
                                                        Facsimile: (212) 986-0159
                                                        ctrinko@trinko.com


                                                        HOLZER & HOLZER LLC
                                                        COREY D. HOLZER, Esq.
                                                        MARSHALL P. DEES, Esq.
                                                        LUKE R. KENNEDY, Esq.
                                                        1200 Ashwood Parkway, Suite 410


                                                   26
Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 28 of 36 PageID #: 28




                                       Atlanta, Georgia 30338
                                       Telephone: (770) 392-0090
                                       Facsimile: (770) 392-0029
                                       cholzer@holzerlaw.com
                                       mdees@holzerlaw.com
                                       lkennedy@holzerlaw.com

                                       Attorneys for Plaintiffs




                                  27
DocuSign Envelope ID: 6CFBE06C-3184-4A61-B1D7-64B6754AF18A
                 Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 29 of 36 PageID #: 29



                                                  CERTIFICATION PURSUANT
                                                TO FEDERAL SECURITIES LAWS


                     1.        I, Gary Chute, make this declaration pursuant to Section 27(a)(2) of the Securities Act of

            1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange

            Act”) as amended by the Private Securities Litigation Reform Act of 1995.

                     2.        I have reviewed a Complaint against Blue Apron Holdings, Inc. (“Blue Apron” or the

            “Company”) and authorize the filing of a motion on my behalf for appointment as lead plaintiff.

                     3.        I did not purchase or acquire Blue Apron securities at the direction of plaintiffs’ counsel

            or in order to participate in any private action arising under the Securities Act or Exchange Act.

                     4.        I am willing to serve as a representative party on behalf of a Class of investors who

            purchased or otherwise acquired Blue Apron securities in or traceable to the Company’s public

            offering conducted on or around June 29, 2017 (the “IPO”), including providing testimony at

            deposition and trial, if necessary. I understand that the Court has the authority to select the most adequate

            lead plaintiff in this action.

                     5.        To the best of my current knowledge, the attached sheet lists all of my transactions in

            Blue Apron securities in or traceable to the IPO.

                     6.        During the three-year period preceding the date on which this Certification is signed, I

            have not served or sought to serve as a representative party on behalf of a class under the federal

            securities laws.

                     7.        I agree not to accept any payment for serving as a representative party on behalf of the

            class as set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable

            costs and expenses directly relating to the representation of the class as ordered or approved by the Court.
DocuSign Envelope ID: 6CFBE06C-3184-4A61-B1D7-64B6754AF18A
                 Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 30 of 36 PageID #: 30



                     8.      I declare under penalty of perjury that the foregoing is true and correct.



                       September 17, 2020
            Executed _____________________________
                          (Date)



                                                               _______________________________________
                                                                      (Signature)


                                                                         Gary Chute
                                                               _______________________________________
                                                                      (Type or Print Name)
DocuSign Envelope ID: 6CFBE06C-3184-4A61-B1D7-64B6754AF18A
                 Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 31 of 36 PageID #: 31



                                           SUMMARY OF PURCHASES AND SALES



                    DATE                PURCHASE OR          NUMBER OF      PRICE PER SHARE
                                           SALE               SHARES

                  06/29/2017                Purchase            700              $10.16

                  06/29/2017                Purchase            1000             $10.00

                  06/30/2017                Purchase            300              $9.45

                  06/30/2017                Purchase            300              $9.40

                  07/05/2017                Purchase            300              $9.20

                  07/05/2017                Purchase            500              $8.88

                  07/06/2017                Purchase            1000             $8.50

                  07/06/2017                Purchase            500              $8.16

                  07/11/2017                Purchase            400              $7.55

                  07/25/2017                Purchase            1000             $7.30

                  07/25/2017                Purchase            1000             $7.26

                  07/26/2017                Purchase            800              $7.00

                  07/26/2017                Purchase            1300             $6.99

                  07/26/2017                Purchase            900              $6.87

                  07/26/2017                Purchase            1000             $6.80

                  08/01/2017                Purchase            650              $6.40

                  08/02/2017                Purchase            750              $6.19

                  08/04/2017                Purchase            1000             $5.80

                  08/10/2017                Purchase            2000             $5.50

                  08/16/2017                Purchase            600              $5.51
DocuSign Envelope ID: 6CFBE06C-3184-4A61-B1D7-64B6754AF18A
                 Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 32 of 36 PageID #: 32



                    Gary Chute
            Name: ________________________________________________________

                       1701 Duke St., Apt. 100
            Address: ______________________________________________________
                           Alexandria
                     City___________________        VA Postal Code___________
                                             State_______           22314

                     (703) 371-9926
            Phone: _______________________________________________________
                     gchuterealty@gmail.com
            Email: _______________________________________________________

                        Real Estate Professional
            Profession: ____________________________________________________




                                              THIS PAGE MUST BE COMPLETED
DocuSign Envelope ID: 6681D334-373B-4C80-8D30-01620008BCD1
                 Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 33 of 36 PageID #: 33



                                                  CERTIFICATION PURSUANT
                                                TO FEDERAL SECURITIES LAWS


                     1.        I, Terry Minshall, make this declaration pursuant to Section 27(a)(2) of the Securities Act

            of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange

            Act”) as amended by the Private Securities Litigation Reform Act of 1995.

                     2.        I have reviewed a Complaint against Blue Apron Holdings, Inc. (“Blue Apron” or the

            “Company”) and authorize the filing of a motion on my behalf for appointment as lead plaintiff.

                     3.        I did not purchase or acquire Blue Apron securities at the direction of plaintiffs’ counsel

            or in order to participate in any private action arising under the Securities Act or Exchange Act.

                     4.        I am willing to serve as a representative party on behalf of a Class of investors who

            purchased or otherwise acquired Blue Apron securities in or traceable to the Company’s public

            offering conducted on or around June 29, 2017 (the “IPO”), including providing testimony at

            deposition and trial, if necessary. I understand that the Court has the authority to select the most adequate

            lead plaintiff in this action.

                     5.        To the best of my current knowledge, the attached sheet lists all of my transactions in

            Blue Apron securities in or traceable to the IPO.

                     6.        During the three-year period preceding the date on which this Certification is signed, I

            have not served or sought to serve as a representative party on behalf of a class under the federal

            securities laws.

                     7.        I agree not to accept any payment for serving as a representative party on behalf of the

            class as set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable

            costs and expenses directly relating to the representation of the class as ordered or approved by the Court.
DocuSign Envelope ID: 6681D334-373B-4C80-8D30-01620008BCD1
                 Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 34 of 36 PageID #: 34



                     8.      I declare under penalty of perjury that the foregoing is true and correct.



                       September 17, 2020
            Executed _____________________________
                          (Date)



                                                               _______________________________________
                                                                      (Signature)


                                                                        Terry Minshall
                                                               _______________________________________
                                                                      (Type or Print Name)
DocuSign Envelope ID: 6681D334-373B-4C80-8D30-01620008BCD1
                 Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 35 of 36 PageID #: 35



                                           SUMMARY OF PURCHASES AND SALES



                     DATE               PURCHASE OR          NUMBER OF      PRICE PER SHARE
                                           SALE               SHARES

                  06/29/2017                 Purchase           100              $10.00
DocuSign Envelope ID: 6681D334-373B-4C80-8D30-01620008BCD1
                 Case 1:20-cv-04711 Document 1 Filed 10/02/20 Page 36 of 36 PageID #: 36



                    Terry Minshall
            Name: ________________________________________________________

                       276 Hillcrest Ave
            Address: ______________________________________________________
                            Troy
                      City___________________        NY Postal Code___________
                                              State_______           12180

                     (518) 487-9919
            Phone: _______________________________________________________
                     blueapron@terryminshall.com
            Email: _______________________________________________________
                           Distributed Technology Leader
            Profession: ____________________________________________________




                                               THIS PAGE MUST BE COMPLETED
